Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 20 are pending. 
            Allowable Subject Matter
6. Claims 1, 14, 26 and 39 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14, 26 and 39 are allowed   for reasons argued by applicant in page 11 of the Remarks, filed on November 11, 2021, and dependent claims 2-13, 15-25, 27-38  and 40-50  depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Palin (US pat. No 9473941) prior art of record teaches  a memory circuit, wherein the memory circuit is configured to store a stored control value (Astore); and a processor circuit coupled to the memory circuit, wherein the processor circuit comprises circuits configured to execute computer instructions stored in the memory circuit, wherein the circuits comprise: a first circuit configured to compute the target block cipher (Bt) on the input message to obtain a first block cipher result (C1);  a second circuit configured to compute the target block cipher (Bt) on the input message to obtain a second block cipher result (Cz). 
The prior arts of record does not teach or suggest individually or in combination the limitation of independent claim 1 as similarly recited in independent claims 14, 26 and 39: 
and a control circuit configured to receive the first block cipher result as a first value and the second block cipher result as a second value, wherein the control circuit produces the first value only when the first value and the second value are equal, wherein the control circuit is configured to: combine the first value and the second value by applying a first combination function to the first value and the second value to obtain a comparison value (Cy, —Cy; C,@C,; comb (C,,C,)), wherein the combination function is equal to a predetermined value  only when the first value and second value are equal, and compute an ancillary block cipher (Bi) on the comparison value to obtain a computed control value (Acomp) , combine the first value, the computed control value (Acom), and the stored  
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rose, US Pat.No 10142099, title “ Method and apparatus for a computable, large, variable and secure substitution box” 
Thiebeauld, US Pat.No 10320555, title “ Method of testing the resistance of a circuit to a side channel analysis of second order or more” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

Date: 7/20/2019  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438